Citation Nr: 1430648	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, right, with residuals.

2.  Entitlement to service connection for right sided numbness, including as secondary to renal cell carcinoma.

3.  Entitlement to service connection for chronic pain, including as secondary to renal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In April 2013, the Board remanded the appeal for further development.  The case has since returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA folder has also been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Board remanded this claim to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's renal cell carcinoma was caused or aggravated by in-service herbicide exposure.  The examiner was to address the contentions of the private physician and to provide a complete rationale for any opinion rendered.  The Board specifically noted that it was insufficient to note that renal cell carcinoma was not on the list of conditions presumptively associated with herbicides.  

A VA medical opinion was obtained in July 2013.  In support of a negative nexus opinion, the examiner stated that "[p]resumptive conditions are not met since renal cell cancer is not associated with exposure to Agent Orange and is therefore not in the list of presumptive."  The examiner also stated that the private medical statement of record "clearly and unmistakingly demonstrate[s] that there is no known medical evidence that exposure to Agent Orange is associated to [r]enal [c]ell cancer."  

In the April 2014 Informal Hearing Presentation, the representative argued that little weight should be placed on the VA opinion because the examiner based his conclusion solely on the fact that the Secretary has not yet placed renal cell cancer on the list of presumptive diseases for exposure to Agent Orange.  The representative further argued that the examiner misread the private medical statement.  The representative asked that if the Board is unable to grant service connection, it should remand for a new medical opinion.  

On review, the July 2013 VA medical opinion does not sufficiently comply with the Board's previous remand directives and it is not adequate.  See Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).  Thus, additional opinion is needed.

The Veteran's secondary service connection claims are inextricably intertwined with his claim for service connection for renal cancer and are deferred pending the development requested herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should return the July 2013 VA medical opinion to the appropriate examiner for addendum.  If the examiner is unavailable, the requested addendum should be obtained from a similarly qualified examiner.  The VBMS folder should be available for review.  

The examiner is requested to again review the record and to provide an opinion as to whether it is at least as likely as not that the Veteran's renal cell carcinoma was caused or aggravated by his exposure to herbicides in Vietnam.  

In making this determination, the examiner should specifically address the April 2012 statement from 
Dr. B. L. (opining that the Veteran's Agent Orange exposure "should certainly be considered as a potential causative agent and it is likely to have been an important etiologic factor in his development of this malignancy") and supporting documentation.  

The examiner is advised that service connection for the disease at issue can be established on a direct basis as related to Agent Orange and is not precluded solely because the disease is not listed as a presumptive condition associated with herbicide exposure.  Thus, it is insufficient to note that renal cell carcinoma is not on the list of conditions presumptively associated with herbicides by VA.  Rather, the examiner must provide a complete rationale for any opinion offered.

2.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



